Citation Nr: 1713663	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), previously claimed as depression due to PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed a claim for entitlement to service connection for depression due to PTSD.  A separate claim for entitlement to service connection for PTSD was filed in August 2010.  However, as the Veteran's claim on appeal encompasses all symptoms of an acquired psychiatric disorder due to stressful incidents in Vietnam, the Board has expanded the claim to include all acquired psychiatric disorders, to include PTSD, to be consistent with the Court's decision in Clemons.  

Pursuant to a March 2015 remand, the Veteran was scheduled for a Board hearing in February 2017, but he did not report and did not request a postponement or provide good cause for not appearing at the hearing.  Accordingly, the Veteran's hearing request was withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2001 rating decision denied entitlement to service connection for depression due to PTSD; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the June 2001 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board reopens the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, no discussion of VA's duties to notify or assist is necessary.

The Veteran's initial claim for service connection for depression due to PTSD was denied in a June 2001 rating decision.  In August 2010, the Veteran filed a claim of entitlement to service connection for PTSD.  As noted above, the Veteran's claim has been construed as a claim to reopen entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO's June 2001 denial of the Veteran's claim was due to finding insufficient evidence to establish that depression was related to the Veteran's military service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the June 2001 rating decision or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

The evidence received since the June 2001 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes VA and private medical records and the Veteran's lay statements indicating that the Veteran has PTSD related to traumatic events in Vietnam and that his symptoms began in service and continued since.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses a nexus between a current psychiatric disorder and incidents in active service.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened and will be considered on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, previously claimed as depression due to PTSD, is reopened and, to that extent, the appeal is granted.


REMAND

The Board finds additional development is warranted before the reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is adjudicated.

As discussed above, the Veteran contends that he has PTSD due to traumatic experiences in the Republic of Vietnam.  He asserts that his history of substance abuse began after his service in Vietnam and reported self-medicating with alcohol to alleviate his psychiatric symptoms.  

The Board finds the VA examination afforded to the Veteran in January 2011 did not account for all relevant evidence when concluding that the Veteran did not have a diagnosis of PTSD and that his current mental health diagnoses were unrelated to his military service.  The examiner noted the Veteran's history of alcohol and substance abuse, diagnosed cocaine abuse and substance-induced depressive disorder, and opined that the Veteran met the criteria for an in-service stressor but found insufficient evidence to confirm a diagnosis of PTSD.  The examiner explained that the medical evidence showed admission to mental health facilities for substance abuse with no mention of PTSD symptoms and that the Veteran's social problems seemed more related to substance abuse rather than to military service.  However, the Board notes that the private and VA treatment records indicate that the Veteran may have a diagnosis of PTSD related to his military service since the claim was filed in August 2010.  

Specifically, the Board highlights July 2010 private in-patient treatment records providing discharge diagnoses of alcohol dependence, major depressive disorder, and chronic PTSD with symptoms of ongoing anxiety and depression; an August 2010 Vet Center treatment record assessing PTSD; and November 2014 VA treatment records assessing alcohol use disorder, stimulant use disorder, PTSD, and rule-out substance-induced mood disorder.  Moreover, the Veteran contended in a November 2014 statement that he began drinking alcohol during his tour in Vietnam and continued ever since because alcohol decreased his symptoms of nightmares.  Accordingly, the claim must be remanded in order to obtain an additional examination and medical opinion determining the nature and etiology of any psychiatric disorder present during the period of the claim, to include whether the Veteran has a diagnosis of PTSD related to his active service.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since February 2015.

2.	After completing any records development, the claims file should then be sent to an examiner to determine the nature and etiology of any psychiatric disability present during the period of the claim and whether such is related to his service.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should identify each acquired psychiatric disorder present during the period of the claim.  The examiner should confirm or rule out a diagnosis of PTSD.

If PTSD is diagnosed, the examiner should list all stressor contributing to the diagnosis.

For each psychiatric disorder present during the period of the claim other than PTSD, the examiner is directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it arose in service or is causally related to service.  In that regard, the examiner is reminded that the Veteran served in the Republic of Vietnam.  

A rationale must be provided for any opinion expressed.  The examiner should specifically consider the pertinent evidence of record, to include July 2010 private discharge diagnoses of major depressive disorder and PTSD, Vet Center and VA treatment records assessing PTSD, and the Veteran's statements that he began drinking to alleviate his psychiatric symptoms.

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


